UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50961 METRO BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 25-1834776 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3801 Paxton Street,Harrisburg, PA (Address of principal executive offices) (Zip Code) 800-653-6104 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer Accelerated filer X Non-accelerated filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 13,576,386 Common shares outstanding at 7/31/2010 1 METRO BANCORP, INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) June 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations (Unaudited) Three months and six months ended June 30, 2010 and June 30, 2009 4 Consolidated Statements of Stockholders' Equity(Unaudited) Six months ended June 30, 2010 and June 30, 2009 5 Consolidated Statements of Cash Flows (Unaudited) Six months ended June 30, 2010 and June 30, 2009 6 Notes to the Interim Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 Item 4T. Controls and Procedures 46 PART II. OTHER INFORMATION Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. (Removed and Reserved) 48 Item 5. Other Information 48 Item 6. Exhibits 48 Signatures 2 Part I – FINANCIAL INFORMATION Item 1. Financial Statements Metro Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) (in thousands, except share and per share amounts) June 30, December 31, Assets Cash and cash equivalents $ $ Securities, available for sale at fair value Securities, held to maturity at cost (fair value 2010: $119,390;2009: $119,926) Loans, held for sale Loans receivable, net of allowance for loan losses (allowance 2010: $16,178;2009: $14,391) Restricted investmentsin bank stock Premises and equipment, net Other assets Total assets $ $ Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Short-term borrowings and repurchase agreements Long-term debt Other liabilities Total liabilities Stockholders’ Equity Preferred stock – Series A noncumulative; $10.00 par value; 1,000,000 shares authorized; 40,000 shares issued and outstanding Common stock – $1.00 par value; 25,000,000 shares authorized; issued and outstanding – 2010: 13,549,868; 2009: 13,448,447 Surplus Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 3 Metro Bancorp, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended (in thousands, June 30, June 30, except per share amounts) Interest Loans receivable, including fees: Income Taxable $ Tax-exempt Securities: Taxable Tax-exempt - 17 14 33 Federal funds sold - - 1 - Total interest income Interest Deposits Expense Short-term borrowings Long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Service charges and other fees Income Other operating income Gains on sales of loans (net) 56 Total fees and other income Other-than-temporary impairment losses Portion recognized in other comprehensive income (before taxes) Net impairment loss on investment securities (3
